Citation Nr: 1329540	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-51 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 
2008 for the award of service connection for pulmonary 
fibrosis and asthma.

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to service-connected pulmonary fibrosis 
and asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1972.
 
This case comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2009 and April 2010 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) at a May 2012 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The Board notes that evidence has been associated with the 
Veteran's claims folder following the issuance of the most 
recent supplemental statement of the case (SSOC) in February 
2012.  Specifically, the evidence consists of private 
treatment records dated October 2009 from G.D., M.D. and May 
2010 from C.H., M.D. as well as a lay statement from O.Q.  
Pertinently, the private treatment records from Dr. G.D. and 
Dr. C.H. were also submitted prior to the February 2012 
SSOC.  Moreover, the statement from O.Q. documents the 
Veteran's sleep apnea and pneumonia symptomatology which was 
documented prior to the February 2012 SSOC.  As such, the 
Board finds that remand for a waiver of this evidence is not 
necessary.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

The Board has reviewed the Veteran's claims folder and the 
record maintained in the Virtual VA paperless claims 
processing system.

The issue of entitlement to service connection for sleep 
apnea, claimed as secondary to service-connected pulmonary 
fibrosis and asthma is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to 
service connection for  pneumonia in June 1973, and that 
initial claim was denied in a July 1973 rating decision, of 
which he was notified in a letter dated July 26, 1973.  The 
Veteran did not file a notice of disagreement, and the 
rating decision became final.

2.  The Veteran filed a petition to reopen his previously 
denied claim of entitlement to service connection for 
residuals of pneumonia in May 1983, which was denied in a 
May 1983 rating decision.  The Veteran filed a timely 
appeal, and his claim was thereafter denied by the Board in 
a July 1984 decision.   

3.  The Veteran filed a petition to reopen his previously 
denied claim of entitlement to service connection for a lung 
condition, to include pneumonia in June 1993, which was 
denied in an October 1993 rating decision, of which he was 
notified in a letter dated October 8, 1993.  The Veteran did 
not file a notice of disagreement, and the rating decision 
became final.

4.  The Veteran filed a petition to reopen his previously 
denied claim of entitlement to service connection for 
pneumonia in July 2004, which was denied in an October 2004 
rating decision, of which he was notified in a letter dated 
November 15, 2004.  The Veteran did not file a notice of 
disagreement and the rating decision became final.

5.  The Veteran filed a petition to reopen his previously 
denied claim of entitlement to service connection for 
pneumonia in September 2005, which was denied in an October 
2006 rating decision, of which he was notified in a letter 
dated October 23, 2006.  The Veteran did not file a notice 
of disagreement, and the rating decision became final.
6.  The Veteran filed a petition to reopen his previously 
denied claim of entitlement to service connection for 
pneumonia or residuals thereof on March 31, 2008, and this 
is the existing effective date of his award.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 31, 2008 for the grant of service connection for 
pulmonary fibrosis and asthma.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2013).

This appeal arises from the Veteran's disagreement with the 
effective date assigned following the granting of service 
connection for pulmonary fibrosis and asthma.  So the claim, 
as it arose in its initial context, has been substantiated - 
indeed granted.  Therefore, additional VCAA notice is not 
required because the initial intended purpose of the notice 
has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA 
notice is required in this circumstance for such a 
"downstream issue", and that a Court decision suggesting 
otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the 
General Counsel's opinion, as the Chief Legal Officer of the 
Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an 
additional VCAA notice letter in this situation concerning 
this "downstream" earlier-effective-date claim, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  And since the RO issued a SOC in December 2009 
addressing this "downstream" earlier-effective-date claim, 
which included citations to the applicable statutes and 
regulations and a discussion of the reasons and bases for 
not assigning an effective date earlier than March 31, 2008, 
no further notice is required.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 
195 (2003).

Consequently, the Board finds that all necessary development 
of this downstream earlier-effective-date claim has been 
accomplished and, therefore, that appellate review of this 
claim may proceed without prejudicing the Veteran.  
Moreover, as will be explained, resolution of this claim 
ultimately turns on when he filed the petition to reopen 
this claim, so an examination and opinion - including any 
"retrospective" opinion, is not needed to fairly decide this 
claim as it pertains to the assignation of the effective 
date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 
3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 
80, 86 (2008).  

As noted above, the Veteran also was afforded a hearing 
before the undersigned AVLJ during which he presented oral 
argument in support of his earlier effective date claim.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. § 3.103(c)(2) (2013) requires that the 
VLJ/DRO who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  Here, the AVLJ fully explained the issue on 
appeal during the hearing and specifically discussed the 
Veteran's pneumonia symptomatology, and suggested the 
submission of evidence that would be beneficial to the 
Veteran's claim, namely evidence pertaining to establishing 
an earlier effective date for the award of service 
connection for pulmonary fibrosis and asthma.  
Significantly, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing 
focused on the criteria necessary to substantiate the claim, 
and the Veteran, through his testimony, demonstrated that he 
had actual knowledge of the criteria necessary to 
substantiate his claim.  As such, the Board finds that, 
consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board finds that no further notice or 
assistance is needed to meet the requirements of the VCAA.

Entitlement to an effective date earlier than March 31, 2008 
for the grant of service connection for pulmonary fibrosis 
and asthma

In June 1973, the Veteran filed a claim of entitlement to 
service connection for  pneumonia.  That claim was denied in 
a July 1973 rating decision.  The RO sent him a letter on 
July 26, 1973, notifying him of that decision and apprised 
him of his procedural and appellate rights in the event he 
elected to appeal.  The Veteran did not submit a notice of 
disagreement to the July 1973 decision, and the decision 
therefore became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

The Veteran thereafter filed a petition to reopen his 
previously denied claim of entitlement to service connection 
for residuals of pneumonia in May 1983, which was denied in 
a May 1983 rating decision.  He filed a timely appeal, and 
his claim was thereafter denied by the Board in a July 1984 
decision.  The Veteran subsequently filed a petition to 
reopen his previously denied claim of entitlement to service 
connection for a lung condition, to include pneumonia in 
June 1993, which was denied in an October 1993 rating 
decision, of which he was notified in a letter dated October 
8, 1993.  The Veteran did not file a notice of disagreement, 
and the rating decision became final.  In July 2004, he 
filed a petition to reopen his previously denied claim, 
which was denied in an October 2004 rating decision, of 
which he was notified in a letter dated November 15, 2004.  
He did not file a notice of disagreement, and the rating 
decision became final.  In September 2005, he filed a 
petition to reopen his previously denied claim, which was 
denied in an October 2006 rating decision, of which he was 
notified in a letter dated October 23, 2006.  He did not 
file a notice of disagreement, and the rating decision 
became final. 

The Veteran filed a petition to reopen this claim on March 
31, 2008, and this claim was granted retroactively effective 
from that date in a November 2008 rating decision.

In maintaining his entitlement to an earlier effective date, 
the Veteran argues that his effective date should go back to 
June 1972 when he was discharged from service.  For the 
reasons and bases discussed below, however, the Board 
disagrees and finds there are no grounds for assigning an 
effective date earlier than March 31, 2008, for the award of 
service connection for his pulmonary fibrosis and asthma.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective 
date will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and 
material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases 
where the evidence is received after the final disallowance, 
the effective date is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 
3.155(a), the Veteran or a representative of the Veteran can 
file an informal claim by communicating an intent to apply 
for one or more VA benefits.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An informal claim must 
identify the benefit sought, see Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997), but need not be specific, see Servello 
v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as an informal claim for 
increased benefits.  The date on the VA outpatient or 
hospital examination will be accepted as the date of 
informal claim.  38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), 
cert. denied, 529 U.S. 1004 (2000).

Here, the Veteran did file his initial claim for service 
connection within one year of his separation from service.  
However, he did not timely appeal the RO's denial of that 
initial claim in July 1973.  Although he also filed a 
petition to reopen the previously denied claim in May 1983, 
this claim was denied by the Board in a July 1984 decision.  
Furthermore, although he also filed petitions to reopen the 
previously denied claims in June 1993, July 2004, and 
September 2005, he did not file a notice of disagreement as 
to any of these claims after they were denied in October 
1993, October 2004, and October 2006 rating decisions, 
respectively, and these rating decisions also became final.  
As such, he cannot receive an effective date earlier than 
when he subsequently filed a petition to reopen this claim, 
which was not until March 31, 2008.

The only potential argument that may be gleaned from the 
Veteran is that he has had this disability since his 
military service.  However, merely having a disability is 
not equivalent or tantamount to actually filing a claim for 
that disability.  The provisions of 38 U.S.C.A. § 5110 refer 
to the date an "application" is received.  And "date of 
receipt" means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).  Moreover, 
there is no basis for a free-standing earlier effective date 
claim from a matter addressed in a prior, final and binding, 
rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  If there is only a free-standing claim, the claim 
should be dismissed without prejudice to refilling.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. 
Nicholson, 20 Vet. App. 393 (2006).

A rating decision becomes final and binding if the Veteran 
does not timely perfect an appeal of the decision, as is the 
case here as concerning the prior July 1973 rating decision, 
and the subsequent October 1993, October 2004, and October 
2006 rating decisions.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Moreover, the 
July 1984 Board decision is also final.  38 C.F.R. § 20.1105 
(2012).  Previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original 
claim as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened 
claim."  In order for the Veteran to be awarded an effective 
date based on an earlier claim, he has to show CUE in the 
prior denials of the claim, as a collateral attack.  Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the 
Veteran has not alleged CUE in the prior decision that 
initially considered and denied his claim of entitlement to 
service connection for pneumonia or subsequent rating and 
Board decisions which reconsidered and denied his claim 
based on the failure to submit new and material evidence.  
CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre 
v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The United States Court of Appeals for the Federal Circuit 
has determined that, even when a Veteran has a claim to 
reopen, "he cannot obtain an effective date earlier than the 
reopened claim's application date."  Leonard v. Nicholson, 
405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that 
"no matter how [the Veteran] tries to define 'effective 
date,' the simple fact is that, absent a showing of CUE, he 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date").  
Thus, because the Veteran did not timely appeal the July 
1973, October 1993, October 2004, or October 2006 rating 
decisions which denied his claim for pneumonia or residuals 
thereof, has not asserted CUE for these rating decisions or 
the July 1984 Board decision, and did not file a subsequent 
petition to reopen this claim until March 31, 2008, this is 
the earliest possible effective date he can receive for the 
eventual grant of service connection for pulmonary fibrosis 
and asthma.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 
255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) 
(indicating a claim that has not been finally adjudicated 
remains pending for purposes of determining the effective 
date for that disability, but conversely, that a claim which 
has become final and binding in the absence of an appeal 
does not remain pending and subject to an earlier effective 
date).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against this claim for an 
effective date earlier than March 31, 2008, for the grant of 
service connection for pulmonary fibrosis and asthma.  As 
the preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the 
appeal is denied as to this claim. 


ORDER

Entitlement to an effective date earlier than March 31, 2008 
for the award of service connection for pulmonary fibrosis 
and asthma is denied.


REMAND

The Board notes that the Veteran was afforded a VA 
examination in January 2010 in order to determine whether 
his sleep apnea is related to his service-connected 
pulmonary fibrosis and asthma.  After review of the 
Veteran's claims folder and examination, the VA examiner 
concluded that "[t]he [V]eteran's sleep apnea is not caused 
by his pulmonary fibrosis or his asthma."  
  
VA regulations provide that service connection is warranted 
for disability which is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310.  
In addition, if a nonservice-connected disorder is 
aggravated by a service-connected disorder, the Veteran is 
entitled to compensation for the degree of increased 
disability (but only that degree) over and above the degree 
of disability existing in the absence of the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 
C.F.R. § 3.310.  Crucially, the January 2010 VA examiner did 
not render an opinion as to whether the Veteran's sleep 
apnea was aggravated by his service-connected pulmonary 
fibrosis and asthma.

In light of the foregoing, the Board finds that a 
supplemental VA opinion is necessary to address whether the 
Veteran's sleep apnea is aggravated by his service-connected 
pulmonary fibrosis and asthma.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) 
(2013) (a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient medical evidence to decide the claim).

Additionally, during the above-referenced videoconference 
hearing in May 2012, the Veteran discussed his sleep apnea 
symptomatology.  He also indicated that he received recent 
treatment at the VA outpatient clinic in El Paso, Texas for 
the sleep apnea, to include an attempted sleep study in 
February 2012.  See the May 2012 Board hearing transcript, 
pgs. 5-6.  The Board observes that the most recent VA 
treatment records associated with the Veteran's claims 
folder are dated April 2010.  

The procurement of such pertinent VA medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  In light of the foregoing, the Board finds that 
an attempt should be made to identify and associate these 
records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for the claim 
remanded herein.  After obtaining 
proper authorization, the RO should 
obtain any relevant records from these 
providers that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.  

The RO should also request any records 
from the VA outpatient clinic in El 
Paso, Texas, dated after April 2010 
pertaining to the Veteran's sleep 
apnea.  All attempts to secure this 
evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.	The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion with respect to 
the Veteran's sleep apnea claim.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner must provide an opinion, in 
light of the service and post-service 
medical evidence of record, whether it 
is at least as likely as not (i.e. 50 
percent or greater probability) that 
the Veteran's sleep apnea is aggravated 
(i.e. permanently worsen beyond the 
normal progression of the disability) 
by his service-connected pulmonary 
fibrosis and asthma.  If the examiner 
finds that the Veteran's sleep apnea is 
aggravated by the service-connected 
pulmonary fibrosis and asthma, then 
he/she should quantify the degree of 
aggravation.  

If an opinion cannot be provided 
without further examination of the 
Veteran, such an examination must be 
provided.  The rationale for all 
opinions expressed must be provided.  
The report prepared must be typed.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, the RO should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


